Title: From Thomas Jefferson to John Wayles Eppes, 13 October 1820
From: Jefferson, Thomas
To: Eppes, John Wayles

Dear Sir  Monticello Oct. 13. 20.Your favor of the 7th came to hand yesterday. my journey to Bedford is  of necessity postponed indefinitely by the circumstance of 3. of my carriage horses being recently taken with the disease called the sore tongue, which I am told will require 10. days for cure and leave them so emaciated as not to be able to take the road for some time. this will bring on cold weather which will oblige us to hurry thro’ our journey by the most direct route. I therefore send a sober and trusty servant by whom I must request you to send the check proposed in your letter. I annex a reciept for it, and obligation for the negroes, interest &c. according to what has past between us. if I am mistaken in any circumstances, or if there is any defect of form or substance in the paper, I will renew it with such corrections as  shall be satisfactory to you. the bearer is charged with special care of your letter as containing a paper of great consequence to me, and not to trust it to any pocket, but to sew it inside of his waistcoat, & not to pull that off at night.Francis had informed me he should go with you to Richmond and proceed thence to Columbia, and requested me to write to him there. I have done so, advising him as to his course, and the letter will be there by the time he arrives. Dr Cooper writes me he will be here the next week, and I shall take care to engage his best offices & patronage to Francis. we are all well here and salute yourself & family with affectionate attachment and respect.Th: JeffersonRichmond oct. 7. paid Bernard Peyton by directions from Thos Jefferson500. dollarsoct. 15th delivered to his servant Gilly a}3.500.check on the Bank of Virginia forThese two payments amount4.000 as statedin the contract annexed